

116 S4465 IS: Emergency Grant Aid for College Students Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4465IN THE SENATE OF THE UNITED STATESAugust 6, 2020Ms. Smith (for herself, Ms. Klobuchar, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to establish an emergency grant aid program, and for other purposes.1.Short titleThis Act may be cited as the Emergency Grant Aid for College Students Act.2.Emergency financial aid grant programPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070b et seq.) is amended by adding at the end the following:11Emergency Financial Aid Grants420T.Emergency financial aid grant program(a)Emergency financial aid grant programs authorizedThe Secretary shall carry out a grant program to make grants, in accordance with subsection (b), to eligible entities to provide emergency financial aid grants to eligible students in accordance with subsection (c).(b)Application(1)In generalEach eligible entity desiring to carry out an emergency grant aid program under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require.(2)OutreachThe Secretary shall, at least 60 days before each deadline to submit applications under paragraph (1), conduct outreach to institutions of higher education, and systems of higher education, eligible for assistance under title III or V, to provide such institutions with information on the opportunity to apply under paragraph (1) to carry out an emergency grant aid program under this section.(3)ContentsEach application under paragraph (1) shall include a description of the emergency grant aid program to be carried out by the eligible entity, including—(A)an estimate of the number of emergency financial aid grants that such entity will make in an award year and how such eligible entity assessed such estimate;(B)the criteria the eligible entity will use to determine an emergency for which an eligible student will be eligible to receive an emergency financial aid grant;(C)an assurance that an emergency for which an eligible student will be eligible to receive an emergency financial aid grant will include financial challenges related to any component of the student's cost of attendance or financial challenges that would impact the ability of an eligible student to continue the course of study of such student, including—(i)a loss of employment (including a temporary loss of employment) or a reduction in pay or hours;(ii)costs related to transportation, child care, utilities, or housing of the student;(iii)a medical condition or health needs, including pregnancy and mental health, of the student, or a spouse or dependent of the student;(iv)with respect to the eligible student, food insecurity; and(v)in the case of an eligible student who is a dependent student—(I)the death of a parent or guardian of such eligible student; or(II)a medical condition of the parent or guardian of such eligible student which results in the loss of employment (including a temporary loss of employment) of such parent or guardian;(D)an assurance that the eligible entity, when applicable, will make information available to eligible students about the eligibility of such students, and their dependents as applicable, for assistance under—(i)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(ii)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(iii)the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(iv)the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(v)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(vi)Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(vii)Federal housing assistance programs, including tenant-based assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), and public housing, as defined in section 3(b)(1) of such Act (42 U.S.C. 1437a(b)(1)); and(viii)any other means-tested program determined by the Secretary to be appropriate; (E)how the eligible entity will administer the emergency grant aid program, including—(i)the process by which an eligible student may apply for and receive an emergency grant, including an opportunity to do so online;(ii)the processes the eligible entity will use to respond to applications, approve applications, and disburse emergency financial aid grants, including outside of normal business hours; and(iii)how the eligible entity will advertise emergency grants to eligible students; (F)an assurance that the process by which an eligible student applies for an emergency financial aid grant includes at least one opportunity to appeal a denial of such a grant;(G)an assurance that the eligible entity will acknowledge receipt of a student’s request and fund approved applications not later than 10 business days after the date of the approval; (H)a description of how the eligible entity will prioritize eligible students with financial need to receive emergency financial aid grants; and(I)any other information the Secretary may require.(4)PriorityIn selecting eligible entities to carry out an emergency grant aid program under this section, the Secretary may give priority to—(A)an eligible entity that is a community college or has an admissions rate that is 50 percent or higher;(B)an eligible entity that is eligible to receive a grant under part A or B of title III or title V, including—(i)a historically Black college or university;(ii)a Hispanic-serving institution;(iii)a Tribal College or University; or (iv)a minority-serving institution; (C)an eligible entity that is a rural-serving institution; (D)an eligible entity located in—(i)a census tract or region in which is located a local educational agency that receives special assistance payments under section 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)); or(ii)an area of deep poverty where 40 percent or more of the population are at or below the Federal poverty line, as measured by the decennial Census; or (E)an eligible entity in which not less than 30 percent of the students enrolled at such eligible entity are eligible to receive a Federal Pell Grant. (c)Use of funds(1)In generalAn eligible entity may only use funds provided under this section to make emergency financial aid grants to eligible students.(2)Amount of awards(A)In generalAn eligible student may receive an amount under this section that would cause the amount of total financial aid received by such student to exceed the cost of attendance of the institution of higher education in which the student is enrolled.(B)Maximum amounts receivedAn eligible student may not receive a cumulative amount under this section for an academic year that is more than the maximum Federal Pell Grant available for such academic year. (3)DeterminationsIn determining eligibility for and awarding emergency financial aid grants under this section, an eligible entity may—(A)waive the amount of need calculation under section 471; and (B)utilize a contract with a scholarship-granting organization designated for the sole purpose of accepting applications from, or disbursing funds to, students enrolled in the institution of higher education, if such scholarship-granting organization disburses the full allocated amount provided to the institution of higher education to the student recipients. (d)Reporting and oversight(1)In generalNot less frequently than once annually, each eligible entity that receives a grant under this section shall submit to the Secretary a report on the progress of the eligible entity in carrying out the programs supported by such grant.(2)Form of reportThe report under paragraph (1) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall issue uniform guidelines describing the information that shall be reported by grantees under such paragraph.(3)Content of report(A)In generalThe report under paragraph (1) shall include, at minimum, the following:(i)Whether the eligible entity required an application for emergency financial aid grants.(ii)The average, minimum, and maximum amount of grants made available to eligible students, including any average, minimum, or maximum grant levels made to any specific subgroups of eligible students, including the subgroups listed in clause (iii).(iii)A description of any specific subgroups of eligible students who were prioritized for the emergency financial aid grants, including students of color, low-income students, first-generation college students, students with disabilities, English learners, students experiencing homelessness, former foster youth, or student parents.(iv)The number of eligible students who received an emergency financial aid grant, including the number of eligible students who received more than one such grant, and the number of eligible students in each of the subgroups described in clause (iii) who received an emergency financial aid grant, including the number of eligible students in each of such subgroups who received more than one such grant.(v)The types of emergencies declared and frequencies of emergencies declared by eligible students.(vi)The number of students who applied for an emergency financial aid grant, including the number of eligible students in each of the subgroups described in clause (iii) who applied for an emergency financial aid grant.(vii)The number of students who were denied such a grant.(viii)The number of students who appealed a denial of such grant.(ix)The average amount of time it took an eligible entity to respond to requests for such a grant and the average amount of time it took the eligible entity to award or deny such a grant.(x)A description and amount of any institutional funds used to supplement emergency financial aid grants provided in accordance with this section.(xi)Outcomes of the eligible students who received such a grant, including rates of persistence, retention, and completion.(xii)A description of the method used to disburse emergency grants to students.(e)Determination of awardsNotwithstanding any other provision of law, an eligible entity that receives a grant under this section shall solely determine which students receive emergency financial aid grants under this section.(f)Special rulesAn emergency financial aid grant awarded to a student under this section—(1)shall not be treated as other financial assistance for the purposes of section 471;(2)shall not be considered—(A)in determining the amount of aid for which the student is eligible under this title for any succeeding academic year; and(B)in determining eligibility for other public benefits for any succeeding academic year; and(3)shall not be included in the gross income of such student for purposes of the Internal Revenue Code of 1986. (g)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an institution of higher education. (2)Eligible studentThe term eligible student means any student who is enrolled in an eligible entity. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 or 102(c). (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2021 through 2026..